Title: To Benjamin Franklin from Dumas, 4 December 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Alliance, Texel-road Dec. 4th. 1779.
This, Sir, will serve you as an instance of some of our transactions here. I keep with me the Original, set by myself in Dutch, which will serve me, when the Ship will be gone, to concert with our friend, a complaint against the present Commander of this road, for having exceded both the intention & terms of the last resolution.— May but heaven send us soon a fair wind for going out! then all will end well. Ever dear & honoured Sir again yr. very humble & obedient servant
Dumas
 Notation: Dumas Decr. 4. 1779